United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, RICHLAND
STATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-268
Issued: May 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2011 appellant filed a timely appeal from the November 3, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied
authorization for physical therapy. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly exercised its discretion in denying authorization for
further physical therapy.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 5, 1997 appellant, then a 42-year-old carrier technician, sustained a
traumatic injury in the performance of duty when she lifted a bucket and felt a sharp pain in her
left shoulder and neck area. OWCP accepted her claim for left shoulder and cervical strain.
On July 20, 2010 Dr. Robert E. Holladay, IV, a Board-certified orthopedic surgeon and
OWCP referral physician, examined appellant and reviewed her record. He found it difficult to
explain her ongoing subjective complaints some 13 years after a strain and sprain of the cervical
spine. Soft tissue strains and sprains, Dr. Holladay noted, resolved after a period of three to four
months. Appellant had no clinical complaints or examination findings to support a
radiculopathy. Dr. Holladay noted multiple physicians had not documented objective complaints
and examination findings that would support a radiculopathy.
Dr. Holladay found no medical indication for formal physical therapy. He believed that
appellant was capable of managing her chronic pain with over-the-counter analgesics and
anti-inflammatory medications. Appellant did not require prescription medications for her
chronic musculoskeletal complaints, which were more likely due to a preexisting, progressive
degenerative change at the C5-6 level. Dr. Holladay found her to be a poor surgical candidate.
He also found that cervical spine epidural steroid injections were not medically indicated that
because appellant did not show objective findings, by clinical examination or by complaints, to
support a radiculopathy.
On June 6, 2011 OWCP received a request from appellant to participate in a physical
therapy program.
In a June 10, 2011 decision, OWCP denied authorization for physical therapy. It noted
that a second-opinion evaluation determined that all residuals of the accepted work injury had
resolved.
Dr. Serge M. Pamphile, appellant’s general practitioner, continued to recommend
physical therapy. On July 27, 2011 he found that appellant was still symptomatic of conditions
related to the original work injury. Dr. Pamphile stated, however, that, although she was
compliant with conservative therapy, appellant was not getting any improvement from that line
of treatment.
In decisions dated September 29 and November 3, 2011, OWCP denied modification of
its June 10, 2011 decision. It noted that additional medical documentation did not support the
need for continued physical therapy: Dr. Pamphile did not offer a rationalized medical opinion
to support treatment that is generally medically feasible for only 120 days following the date of
injury or surgical intervention.2 As Dr. Holladay provided a reasoned medical opinion
explaining why medical authorization should not be given for continued physical therapy,
OWCP denied authorization.

2

Dr. Pamphile noted that appellant had been compliant with occupational therapy “but she is not getting any
improvement from that line of treatment.”

2

LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.3 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to effect the purposes specified in FECA.4 The
only limitation on OWCP’s authority is that of reasonableness.5
ANALYSIS
The issue is whether OWCP properly exercised its discretion when it denied
authorization for continued physical therapy. OWCP based its decision on the opinion of
Dr. Holladay, a Board-certified orthopedic surgeon, who explained that soft tissue strains and
sprains resolves in a period of months and that it had now been 13 years since appellant had
suffered a work-related left shoulder and cervical strain. With no evidence of radiculopathy, it
was difficult to explain appellant’s ongoing subjective complaints. Moreover, Dr. Holladay
found no medical indication for formal physical therapy, as she could manage her chronic pain
with over-the-counter analgesics and anti-inflammatory medications.
Dr. Holladay reviewed appellant’s record and offered a rationale opinion on whether she
needed continued physical therapy. Given this evidence, it was reasonable for OWCP, prior to
authorizing any further physical therapy, to require appellant’s general practitioner,
Dr. Pamphile, to explain how the requested services were related to the soft tissue strain
appellant sustained on November 5, 1997, as opposed to, perhaps, progressive degenerative
changes at C5-6.
The Board finds that OWCP considered the medical opinion evidence and properly
exercised its discretion under section 8103 of FECA. The Board will therefore affirm OWCP’s
November 3, 2011 decision denying authorization for further physical therapy.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly exercised its discretion in denying authorization for
further physical therapy.
3

5 U.S.C. § 8103(a).

4

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).
5

Daniel J. Perea, 42 ECAB 214 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

